DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 10, 11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bartfai-Walcott et al. (US 2016/0357610 A1) (hereafter “Bartfai”) in view of Bernat et al. (US 2018/0150343 A1).

Regarding claim 1, Bartfai teaches the invention substantially as claimed including a disaggregated information handling system ([0014] As contemplated in this disclosure various types of applications or application workloads may utilize allocated infrastructure in a shared manner via access to placed or composed logical servers or VMs that may be composed from selected pooled resources. These pooled resources may include configurable computing resources made up of disaggregated physical elements or components belonging to one or more types such as, but not limited to, a central processing unit (CPU) type, a memory type, a storage type, or network input/output (NW I/O) type.), comprising: 
a plurality of processing sleds, each sled including a plurality of disaggregated processing elements (Fig. 2, Sleds 260-1 through 260-4; [0023]: This access may include access to disaggregated physical elements maintained at racks; [0026]: disaggregate physical elements of various types via firmware (FW) API's 254-1 to 254-4. For example, the various types of disaggregate physical elements are shown in FIG. 2 as network I/O 260-1, CPU 260-2, storage 260-3 and memory 260-4.); and 
a first abstraction layer module instantiated on the disaggregated information handling system, the first abstraction layer module ([0022]: a resource manager 201 that includes logic and/or features capable of scoring, ranking and allocating these disaggregated physical element) configured to: 
discover the processing elements ([0022] As described more below, resource manager 201 may maintain a resource catalog 203 to track what configurable computing resources have been allocated and also what configurable computing resources may be available to allocation responsive to subsequent requests from common cloud service 210.); 
determine an availability score for each of the processing elements ([0018] logic and/or features of a resource manager, controller or scheduler for a system such as system 100 may be capable of scoring and then ranking various configurable computing resources included in a resource pool is such as resource pool 120 that may be available for allocation to a logical server or VM… The ranking, for example, may be an attempt to meet power, performance, cost, availability or maintenance requirements yet allow for system 100 to remain somewhat balanced over the long run due to possibly dynamic demands due to various operating scenarios that may cause modification to an allocated portion of the configurable computing resources; [0032] A high availability template may have a weighting of m.sub.t=0.1, m.sub.p=0.1, m.sub.u=0.7, m.sub.c=0.1. The high availability template may cause a highest weighting for total uptime u but have lower relative weightings for all the other attributes.); 
receive an allocation request for an allocation of at least one of the processing elements ([0038] Moving from the start to block 410 (Receive Resource Allocation Request), logic or features at a resource manager may receive a resource allocation request (e.g., from a POD manager) to allocate available configurable computing resources. For example, resource manager 205 may receive a request from POD manager 230 to allocate resources from resource pool 120 to place one or more logical servers or VMs.);                                                              
allocate a first one of the processing elements based upon the first processing element having a highest availability score ([0044] Moving from decision block 430 to block 450 (Allocate Best Scores in Different Racks), since high availability was indicated, the logic or features at the resource manager allocates configurable resources with the best allocation scores from different racks.).  

While Bartfai teaches a resource manager providing VMs access to resources in a disaggregated environment, Bartfai does not expressly teach wherein the resource manager is an abstraction layer. 

However, Bernat teaches a method for dynamically managing the reliability of disaggregated resources in a managed node. Further, Bernat teaches an abstraction layer ([0046]: one or more layers of abstraction may be applied to the physical resources of physical infrastructure 1100A in order to define a virtual infrastructure, such as a software-defined infrastructure 1100B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bernat with the teachings of Bartfai to further define a resource manager as an abstraction layer to provide a virtualized infrastructure for cloud services. The modification would have been motivated by the desire of performing a simple substitution of one known element for another to obtain predictable results.

Regarding claim 5, Bartfai teaches wherein, for each processing element, the availability score is determined as: 
                
                    A
                    =
                    x
                    
                        
                            N
                        
                        
                            P
                            E
                        
                    
                    +
                    y
                    
                        
                            N
                        
                        
                            P
                            F
                        
                    
                    +
                    z
                    
                        
                            N
                        
                        
                            A
                        
                    
                
            
where A is the availability score, NPE is power efficiency for the processing element, NPF is the performance level for the processing element, N is the availability for the processing element, and x, y, and z are weighting factors (Equation (2); [0030] For these examples, RCPM 150 may be capable of tracking attributes in real-time for each configurable computing resource. For example, one or more NW I/Os included with network I/O 260-1, one or more CPUs included with CPU 260-2, one or more storage devices included with storage 260-3 or one or memory devices included with memory 260-4. The attributes may include, but are not limited to, temperature (t in Celsius), power/energy consumption (p in kilovolt-amps (kvA)), total uptime (u in hours) or unit cost (c in US $). [0032] According to some examples, the template may include, but is not limited to, a “cost sensitive” template, a “performance sensitive” template or a “high availability” template. The template indicated in the request may set a weighting or multiplier (m, Σ m=1) for each attribute… A high availability template may have a weighting of m.sub.t=0.1, m.sub.p=0.1, m.sub.u=0.7, m.sub.c=0.1. The high availability template may cause a highest weighting for total uptime u but have lower relative weightings for all the other attributes. A balanced template may have a balanced weighting of m.sub.t=0.25, m.sub.p=0.25, m.sub.u=0.25, m.sub.c=0.25. [0034] FIG. 3 illustrates an example allocation scoring and ranking 300. In some examples, based on arbitrary values for attributes (t, p, u and c) for CPUs, memory, storage and nw I/O, CPU ranking 310, memory ranking 320, storage ranking 330 and network ranking 340 may be generated using example equation (2).).  

    PNG
    media_image1.png
    91
    465
    media_image1.png
    Greyscale


Regarding claim 6, Bartfai teaches wherein x, y, and z are equal to "1” ([0032] The template indicated in the request may set a weighting or multiplier (m, Σ m=1) for each attribute.).  

Regarding claim 7, Bartfai teaches wherein x, y, and z are user selectable ([0032] The template indicated in the request may set a weighting or multiplier (m, Σ m=1) for each attribute… A high availability template may have a weighting of m.sub.t=0.1, m.sub.p=0.1, m.sub.u=0.7, m.sub.c=0.1.).  

Regarding claim 8, Bartfai teaches wherein the power efficiency, NPE, is based upon at least one of a processor power, a memory power, an I/O power, and a storage power ([0030]: For these examples, RCPM 150 may be capable of tracking attributes in real-time for each configurable computing resource. For example, one or more NW I/Os included with network I/O 260-1, one or more CPUs included with CPU 260-2, one or more storage devices included with storage 260-3 or one or memory devices included with memory 260-4. The attributes may include, but are not limited to, temperature (t in Celsius), power/energy consumption (e in kilovolt-amps (kvA)), total uptime (u in hours) or unit cost (c in US $).).  
   
Regarding claim 10, Bartfai teaches wherein the availability, N, is based upon at least one of a fan warning, a memory warning, and an I/O warning ([0030] For these examples, RCPM 150 may be capable of tracking attributes in real-time for each configurable computing resource. For example, one or more NW I/Os included with network I/O 260-1, one or more CPUs included with CPU 260-2, one or more storage devices included with storage 260-3 or one or memory devices included with memory 260-4. The attributes may include, but are not limited to, temperature (t in Celsius), power/energy consumption (e in kilovolt-amps (kvA)), total uptime (u in hours) or unit cost (c in US $).).

Regarding claim 11, it is a method type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale above.

Regarding claim 15, it is a method type claim having similar limitations as claim 5 above. 
Therefore, it is rejected under the same rationale above.

Regarding claim 16, it is a method type claim having similar limitations as claim 6 above. Therefore, it is rejected under the same rationale above.

Regarding claim 17, it is a method type claim having similar limitations as claim 7 above. Therefore, it is rejected under the same rationale above.

Regarding claim 18, it is a method type claim having similar limitations as claim 8 above. Therefore, it is rejected under the same rationale above. In addition, Bartfai teaches wherein the power efficiency, NPE, is based upon at least one of a processor power, a memory power, an I/O power, and a storage power ([0030]: For these examples, RCPM 150 may be capable of tracking attributes in real-time for each configurable computing resource. For example, one or more NW I/Os included with network I/O 260-1, one or more CPUs included with CPU 260-2, one or more storage devices included with storage 260-3 or one or memory devices included with memory 260-4. The attributes may include, but are not limited to, temperature (t in Celsius), power/energy consumption (e in kilovolt-amps (kvA)), total uptime (u in hours) or unit cost (c in US $).) and wherein the availability, NA, is based upon at least one of a fan warning, a memory warning, and an I/O warning ([0030] For these examples, RCPM 150 may be capable of tracking attributes in real-time for each configurable computing resource. For example, one or more NW I/Os included with network I/O 260-1, one or more CPUs included with CPU 260-2, one or more storage devices included with storage 260-3 or one or memory devices included with memory 260-4. The attributes may include, but are not limited to, temperature (t in Celsius), power/energy consumption (e in kilovolt-amps (kvA)), total uptime (u in hours) or unit cost (c in US $).).

Claims 2-4,  and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bartfai-Walcott and Bernat, as applied to claims 1 and 15 in further view of Rungta et al. (US 2020/0073739 A1).

Regarding claim 2, While Bernat teaches “one or more layers of abstraction may be applied to the physical resources of the physical infrastructure 1100A in order to define a virtual infrastructure, such as a software-defined infrastructure 1100B” neither Bartfai nor Bernat expressly teach further comprising: 
a second abstraction layer module instantiated on the disaggregated information handling system, the second abstraction layer module configured to: 
receive processing request from an operating system instantiated on the disaggregated information handling system and send the allocation request to the first abstraction layer module based upon the processing request.
However, Rungta teaches further comprising: 
a second abstraction layer module instantiated on the disaggregated information handling system ([0040] A computing environment 101 may be configured to provide compute resources to clients that are authorized to use all or part of the computing environment 101. Compute resources can include, for example, any hardware computing device resources, such as processor computing power/capacity, read-only and/or random access memory, data storage and retrieval systems, device interfaces such as network or peripheral device connections and ports, and the like. In some embodiments, these resources may be dispersed among multiple discrete hardware computing devices (e.g., servers); these hardware computing devices may implement or communicate with a virtualization layer and corresponding virtualization systems (e.g., a hypervisor on a server) (i.e., two abstraction layers), whereby the compute resources are represented by, and made accessible as, virtual computing resources.), the second abstraction layer module configured to: 
receive processing request from an operating system instantiated on the disaggregated information handling system and send the allocation request to the first abstraction layer module based upon the processing request ([0042] In some embodiments, a resource allocation system 120 operating within the computing environment 101 may cooperate with the constraint solver service 106 implemented outside of the computing environment 101 to manage the allocation of virtual resources to a particular scope set 134 containing the solver instances 136A-N deployed for a particular logic problem. In some embodiments, the resource allocation system 120 receives at least the communications that contain requests, commands, instructions, and the like (collectively herein, “requests”), to allocate, launch, execute, run, or otherwise provide, for use by an identifiable user (e.g., the client), and to deactivate or deallocate, one or more virtual computing resources in the computing environment 101. The constraint solver service 106 may communicate such resource requests to the resource allocation system 120; a resource request received by the constraint solver service 106 may be generated directly by the client (e.g., using the solver API 108), or the request may be generated as, or in response to, an output (e.g., a trigger event message) of another component of the computing resource service provider environment 100 or of an external device; [0043] . In some embodiments, the resource allocation system 120 may include a request processor 170 which is configured by executable program instructions to receive a request for virtual computing resources, parse the request into delivery and other parameters, determine whether the request can be fulfilled from the available resources 140, and if the request can be fulfilled, provide a virtual computing resource configured for use according to the parameters of the request. [0044-45]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rungta with the teachings of Bartfai and Bernat to utilize multiple abstraction layers to manage resources at a host level and also at a server level. The modification would have been motivated by the desire of providing multiple levels of resource management and optimized resource management.

Regarding claim 3, Rungta teaches wherein the first abstraction layer module is further configured to: receive a deallocation request to deallocate the first processing element; and deallocate the first processing element in response to the deallocation request ([0042] In some embodiments, a resource allocation system 120 operating within the computing environment 101 may cooperate with the constraint solver service 106 implemented outside of the computing environment 101 to manage the allocation of virtual resources to a particular scope set 134 containing the solver instances 136A-N deployed for a particular logic problem. In some embodiments, the resource allocation system 120 receives at least the communications that contain requests, commands, instructions, and the like (collectively herein, “requests”), to allocate, launch, execute, run, or otherwise provide, for use by an identifiable user (e.g., the client), and to deactivate or deallocate, one or more virtual computing resources in the computing environment 101. The constraint solver service 106 may communicate such resource requests to the resource allocation system 120; a resource request received by the constraint solver service 106 may be generated directly by the client (e.g., using the solver API 108), or the request may be generated as, or in response to, an output (e.g., a trigger event message) of another component of the computing resource service provider environment 100 or of an external device).  

Regarding claim 4, Rungta teaches wherein: the processing request is from a virtual machine instantiated by the operating system ([0042] a resource request received by the constraint solver service 106 may be generated directly by the client (e.g., using the solver API 108)) and the second abstraction layer module is further configured to receive a request from the virtual machine to deallocate the first processing element; and - 19-Attorney Docket No.: DC-119073 send the deallocation request to the first abstraction layer module ([0042] In some embodiments, a resource allocation system 120 operating within the computing environment 101 may cooperate with the constraint solver service 106 implemented outside of the computing environment 101 to manage the allocation of virtual resources to a particular scope set 134 containing the solver instances 136A-N deployed for a particular logic problem. In some embodiments, the resource allocation system 120 receives at least the communications that contain requests, commands, instructions, and the like (collectively herein, “requests”), to allocate, launch, execute, run, or otherwise provide, for use by an identifiable user (e.g., the client), and to deactivate or deallocate, one or more virtual computing resources in the computing environment 101. The constraint solver service 106 may communicate such resource requests to the resource allocation system 120).  

Regarding claim 12, it is a method type claim having similar limitations as claim 2 above. Therefore, it is rejected under the same rationale above.

Regarding claim 13, it is a method type claim having similar limitations as claim 3 above. Therefore, it is rejected under the same rationale above.

Regarding claim 14, it is a method type claim having similar limitations as claim 4 above. Therefore, it is rejected under the same rationale above.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bartfai-Walcott and Bernat, as applied to claims 1 and 15 in further view of Peng et al. (US 2016/0187897 A1).

Regarding claim 9, Bartfai nor Bernat expressly teach wherein the performance level, NPF, is based upon an operating frequency of the processing element.
	However, Peng teaches wherein the performance level, NPF, is based upon an operating frequency of the processing element ([0021] the performance level u(t) can be a current dynamic voltage frequency scaling (DVFS) point of the CPU, a current operating frequency of the CPU, a current DVFS limit of the GPU, a current voltage supply level of the GPU, or a usable number the CPU cores.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Peng with the teachings of Bartfai and Bernat to consider CPU frequency to determine a performance level. The modification would have been motivated by the desire of determining an operating state of a processing element.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bartfai-Walcott et al. (US 2016/0357610 A1) in view of Bernat et al. (US 2018/0150343 A1), in view of Peng et al. (US 2016/0187897 A1), and in further view of Rungta et al. (US 2020/0073739 A1).

Regarding claim 19, Bartfai teaches the invention substantially as claimed including a disaggregated information handling system ([0014] As contemplated in this disclosure various types of applications or application workloads may utilize allocated infrastructure in a shared manner via access to placed or composed logical servers or VMs that may be composed from selected pooled resources. These pooled resources may include configurable computing resources made up of disaggregated physical elements or components belonging to one or more types such as, but not limited to, a central processing unit (CPU) type, a memory type, a storage type, or network input/output (NW I/O) type.), comprising: 
a plurality of processing sleds each including a plurality of disaggregated processing elements (Fig. 2, Sled 260-1 through 260-4; [0023]: This access may include access to disaggregated physical elements maintained at racks; [0026]: disaggregate physical elements of various types via firmware (FW) API's 254-1 to 254-4. For example, the various types of disaggregate physical elements are shown in FIG. 2 as network I/O 260-1, CPU 260-2, storage 260-3 and memory 260-4.); 
a first abstraction layer module instantiated on the disaggregated information handling system, the first abstraction layer module ([0022]: a resource manager 201 that includes logic and/or features capable of scoring, ranking and allocating these disaggregated physical element)  configured to: 
discover the processing elements ([0022] As described more below, resource manager 201 may maintain a resource catalog 203 to track what configurable computing resources have been allocated and also what configurable computing resources may be available to allocation responsive to subsequent requests from common cloud service 210.); 
determine an availability score for each of the processing elements wherein, for each processing element ([0018] logic and/or features of a resource manager, controller or scheduler for a system such as system 100 may be capable of scoring and then ranking various configurable computing resources included in a resource pool is such as resource pool 120 that may be available for allocation to a logical server or VM… The ranking, for example, may be an attempt to meet power, performance, cost, availability or maintenance requirements yet allow for system 100 to remain somewhat balanced over the long run due to possibly dynamic demands due to various operating scenarios that may cause modification to an allocated portion of the configurable computing resources; [0032] A high availability template may have a weighting of m.sub.t=0.1, m.sub.p=0.1, m.sub.u=0.7, m.sub.c=0.1. The high availability template may cause a highest weighting for total uptime u but have lower relative weightings for all the other attributes.), the availability score is determined as:                
                    A
                    =
                    x
                    
                        
                            N
                        
                        
                            P
                            E
                        
                    
                    +
                    y
                    
                        
                            N
                        
                        
                            P
                            F
                        
                    
                    +
                    z
                    
                        
                            N
                        
                        
                            A
                        
                    
                
            
where A is the availability score, NPE is power efficiency for the processing element ([0030]: For these examples, RCPM 150 may be capable of tracking attributes in real-time for each configurable computing resource. For example, one or more NW I/Os included with network I/O 260-1, one or more CPUs included with CPU 260-2, one or more storage devices included with storage 260-3 or one or memory devices included with memory 260-4. The attributes may include, but are not limited to, temperature (t in Celsius), power/energy consumption (e in kilovolt-amps (kvA)), total uptime (u in hours) or unit cost (c in US $).), N is the availability for the processing element, and x, y, and z are weighting factors (Equation (2); [0030] For these examples, RCPM 150 may be capable of tracking attributes in real-time for each configurable computing resource. For example, one or more NW I/Os included with network I/O 260-1, one or more CPUs included with CPU 260-2, one or more storage devices included with storage 260-3 or one or memory devices included with memory 260-4. The attributes may include, but are not limited to, temperature (t in Celsius), power/energy consumption (p in kilovolt-amps (kvA)), total uptime (u in hours) or unit cost (c in US $). [0032] According to some examples, the template may include, but is not limited to, a “cost sensitive” template, a “performance sensitive” template or a “high availability” template. The template indicated in the request may set a weighting or multiplier (m, Σ m=1) for each attribute… A high availability template may have a weighting of m.sub.t=0.1, m.sub.p=0.1, m.sub.u=0.7, m.sub.c=0.1. The high availability template may cause a highest weighting for total uptime u but have lower relative weightings for all the other attributes. A balanced template may have a balanced weighting of m.sub.t=0.25, m.sub.p=0.25, m.sub.u=0.25, m.sub.c=0.25. [0034] FIG. 3 illustrates an example allocation scoring and ranking 300. In some examples, based on arbitrary values for attributes (t, p, u and c) for CPUs, memory, storage and nw I/O, CPU ranking 310, memory ranking 320, storage ranking 330 and network ranking 340 may be generated using example equation (2).);  

    PNG
    media_image1.png
    91
    465
    media_image1.png
    Greyscale


receive an allocation request for an allocation of at least one of the processing elements ([0038] Moving from the start to block 410 (Receive Resource Allocation Request), logic or features at a resource manager may receive a resource allocation request (e.g., from a POD manager) to allocate available configurable computing resources. For example, resource manager 205 may receive a request from POD manager 230 to allocate resources from resource pool 120 to place one or more logical servers or VMs.); and 
allocate a first one of the processing elements based upon the first processing element having a highest availability score ([0044] Moving from decision block 430 to block 450 (Allocate Best Scores in Different Racks), since high availability was indicated, the logic or features at the resource manager allocates configurable resources with the best allocation scores from different racks.).  
While Bartfai teaches a resource manager providing VMs access to resources in a disaggregated environment, Bartfai does not expressly teach wherein the resource manager is an abstraction layer; NPF is the performance level for the processing element; and 
a second abstraction layer module instantiated on the disaggregated information handling system, the second abstraction layer module configured to: 
receive a processing request from an operating system instantiated on the disaggregated information handling system; and 
send the allocation request to the first abstraction layer module based upon the processing request. 

However, Bernat teaches a method for dynamically managing the reliability of disaggregated resources in a managed node. Further, Bernat teaches an abstraction layer ([0046]: one or more layers of abstraction may be applied to the physical resources of physical infrastructure 1100A in order to define a virtual infrastructure, such as a software-defined infrastructure 1100B).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bernat with the teachings of Bartfai to further define a resource manager as an abstraction layer to provide a virtualized infrastructure for cloud services. The modification would have been motivated by the desire of performing a simple substitution of one known element for another to obtain predictable results.

Bartfai nor Bernat expressly teach wherein the performance level, NPF, is based upon an operating frequency of the processing element and 
a second abstraction layer module instantiated on the disaggregated information handling system, the second abstraction layer module configured to: 
receive a processing request from an operating system instantiated on the disaggregated information handling system; and 
send the allocation request to the first abstraction layer module based upon the processing request.

	However, Peng teaches wherein the performance level, NPF, is based upon an operating frequency of the processing element ([0021] the performance level u(t) can be a current dynamic voltage frequency scaling (DVFS) point of the CPU, a current operating frequency of the CPU, a current DVFS limit of the GPU, a current voltage supply level of the GPU, or a usable number the CPU cores.).
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Peng with the teachings of Bartfai and Bernat to consider CPU frequency to determine a performance level. The modification would have been motivated by the desire of determining an operating state of a processing element.

Bartfai, Bernat, nor Peng expressly teach a second abstraction layer module instantiated on the disaggregated information handling system, the second abstraction layer module configured to: 
receive a processing request from an operating system instantiated on the disaggregated information handling system; and 
send the allocation request to the first abstraction layer module based upon the processing request.

However, Rungta teaches further comprising: 
a second abstraction layer module instantiated on the disaggregated information handling system ([0040] A computing environment 101 may be configured to provide compute resources to clients that are authorized to use all or part of the computing environment 101. Compute resources can include, for example, any hardware computing device resources, such as processor computing power/capacity, read-only and/or random access memory, data storage and retrieval systems, device interfaces such as network or peripheral device connections and ports, and the like. In some embodiments, these resources may be dispersed among multiple discrete hardware computing devices (e.g., servers); these hardware computing devices may implement or communicate with a virtualization layer and corresponding virtualization systems (e.g., a hypervisor on a server) (i.e., two abstraction layers), whereby the compute resources are represented by, and made accessible as, virtual computing resources.), the second abstraction layer module configured to: 
receive processing request from an operating system instantiated on the disaggregated information handling system and send the allocation request to the first abstraction layer module based upon the processing request ([0042] In some embodiments, a resource allocation system 120 operating within the computing environment 101 may cooperate with the constraint solver service 106 implemented outside of the computing environment 101 to manage the allocation of virtual resources to a particular scope set 134 containing the solver instances 136A-N deployed for a particular logic problem. In some embodiments, the resource allocation system 120 receives at least the communications that contain requests, commands, instructions, and the like (collectively herein, “requests”), to allocate, launch, execute, run, or otherwise provide, for use by an identifiable user (e.g., the client), and to deactivate or deallocate, one or more virtual computing resources in the computing environment 101. The constraint solver service 106 may communicate such resource requests to the resource allocation system 120; a resource request received by the constraint solver service 106 may be generated directly by the client (e.g., using the solver API 108), or the request may be generated as, or in response to, an output (e.g., a trigger event message) of another component of the computing resource service provider environment 100 or of an external device; [0043] . In some embodiments, the resource allocation system 120 may include a request processor 170 which is configured by executable program instructions to receive a request for virtual computing resources, parse the request into delivery and other parameters, determine whether the request can be fulfilled from the available resources 140, and if the request can be fulfilled, provide a virtual computing resource configured for use according to the parameters of the request. [0044-45]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rungta with the teachings of Bartfai, Bernat, and Peng to utilize multiple abstraction layers to manage resources at a host level and also at a server level. The modification would have been motivated by the desire of providing multiple levels of resource management and optimized resource management.

Regarding claim 20, Bartfai teaches wherein: 
the power efficiency, NPE, is based upon at least one of a processor power, a memory power, an I/O power, and a storage power ([0030]: For these examples, RCPM 150 may be capable of tracking attributes in real-time for each configurable computing resource. For example, one or more NW I/Os included with network I/O 260-1, one or more CPUs included with CPU 260-2, one or more storage devices included with storage 260-3 or one or memory devices included with memory 260-4. The attributes may include, but are not limited to, temperature (t in Celsius), power/energy consumption (e in kilovolt-amps (kvA)), total uptime (u in hours) or unit cost (c in US $).); and
the availability, N, is based upon at least one of a fan warning, a memory warning, and an I/O warning ([0030] For these examples, RCPM 150 may be capable of tracking attributes in real-time for each configurable computing resource. For example, one or more NW I/Os included with network I/O 260-1, one or more CPUs included with CPU 260-2, one or more storage devices included with storage 260-3 or one or memory devices included with memory 260-4. The attributes may include, but are not limited to, temperature (t in Celsius), power/energy consumption (e in kilovolt-amps (kvA)), total uptime (u in hours) or unit cost (c in US $).).
In addition, Peng teaches the performance level, NPF, is based upon an operating frequency of the processing element ([0021] the performance level u(t) can be a current dynamic voltage frequency scaling (DVFS) point of the CPU, a current operating frequency of the CPU, a current DVFS limit of the GPU, a current voltage supply level of the GPU, or a usable number the CPU cores.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE A CHU JOY-DAVILA/            Primary Examiner, Art Unit 2195